Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/IB19/00186 02/28/2019, which claims benefit of 62/636,809 02/28/2018, and 62/641,144 03/09/2018.
2.	Claims 1-23 are pending in the application.
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
	Claims 1-23 are rejected under 35 U.S.C. 103(a) as being obvious over 
McDonald et al. US 2016/0200704 A1.
	Applicants claim a method of treating angioedema in a patient in need thereof, comprising administering to the patient a composition comprising N-((6-amino-2,4-dimethylpyridin-3- yl)methy1)-2-((3-chloroquinolin-6-yl)methyl)isonicotinamide, or a pharmaceutically acceptable salt thereof, see claim 1. Dependent claims 2-23 further 
Determination of the scope and content of the prior art (MPEP §2141.01)
	McDonald et al.  ‘704 discloses a compound/composition having a compound  of formula (Ia) for treating angioedema, see columns 11 and section [144-145] in column 81. A specific compound No. 35, i.e.,  
    PNG
    media_image1.png
    209
    500
    media_image1.png
    Greyscale

has been exemplified, see column 22, which read on the instant compound in claim 1. The oral doses typically range from about 1.0 mg to about 1000 mg, one to four times, or more, per day.
 
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and McDonald et al.  ‘704 is that the instant compound of claim 1 is a species of formula (Ia) of McDonald et al.  ‘704.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-23 prima facie obvious because one would be motivated to employ the methods of use of McDonald et al.  ‘704 to obtain instant invention.  

 Double Patenting
5.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected under the judicially created doctrine of obviousness- type double patenting as being unpatentable over claims 1 and 41 of McDonald et al.  US 
	Applicants claim a method of treating angioedema in a patient in need thereof, comprising administering to the patient a composition comprising N-((6-amino-2,4-dimethylpyridin-3- yl)methy1)-2-((3-chloroquinolin-6-yl)methyl)isonicotinamide, or a pharmaceutically acceptable salt thereof, see claim 1.
	McDonald et al. ‘557 claims a compound   of formula (I) for treating angioedema, see columns 779 and 783.  A specific compound No. 35, i.e.,  
    PNG
    media_image1.png
    209
    500
    media_image1.png
    Greyscale

has been exemplified, see column 41, which read on the instant compound in claim 1.
	McDonald et al. ‘637 claims a compound   of formula (I) for treating angioedema, see columns 763 and 767.  A specific compound No. 35, i.e.,  
    PNG
    media_image1.png
    209
    500
    media_image1.png
    Greyscale

has been exemplified, see column 41, which read on the instant compound in claim 1.

    PNG
    media_image1.png
    209
    500
    media_image1.png
    Greyscale

has been exemplified, see column 41, which read on the instant compound in claim 1.
	McDonald et al. ‘803 claims a compound   N-((6-amino-2,4-dimethylpyridin-3- yl)methy1)-2-((3-chloroquinolin-6-yl)methyl)isonicotinamide, see lines 64-67 in column 402. McDonald et al. ‘803 compound is used for treating angioedema.
	McDonald et al. ‘463 claims a method of use for treating angioedema
using a compound   N-((6-amino-2,4-dimethylpyridin-3- yl)methy1)-2-((3-chloroquinolin-6-yl)methyl)isonicotinamide, see lines 65-67 in column 408. 
The difference between instant claims and McDonald et al. ‘557, ‘637 and ‘252, is that the instant compound of claim 1 is a species of compounds of formula (I) or (Ia) of McDonald et al. ‘557, ‘637 or  ‘252.
One having ordinary skill in the art would find the claim 1   prima facie obvious because one would be motivated to employ the compounds and methods of use of McDonald et al. ‘557, ‘637, ‘252, ‘803 and ‘463  to obtain instant invention.  
            The motivation to make the claimed methods of use derived from the known compounds/compositions and methods of use of McDonald et al. ‘557, ‘637, ‘252, ‘803 and ‘463 would possess similar activity to that which is claimed in the reference.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



January 19, 2022